DETAILED ACTION
This Office action is in response to original application filed on 03/12/2020.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
¶ 0043 of the instant specification refers to, “the second transformation would transformation the field” and should likely recite “the second transformation would transform the field.”
Similarly, ¶ 0048 of the instant specification recites, “if the first record 304 is being transformation into the first result 336” and should likely recite “if the first record 304 is being transformed into the first result 336.”
Appropriate correction may be required.

Statutory Review under 35 USC § 101
Claims 1-11 are directed toward a system and have been reviewed.
Claims 1-11 appear to be statutory, as the system includes hardware (processor hardware and memory hardware coupled to the processor hardware).
Further, claims 1-9 perform the steps of claims 12-20 (and claims 10-11 are dependent on independent claim 1), which are drawn to a method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 12-20 are directed towards a method and have been reviewed.
Claims 12-20 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. This is in light of the steps resulting in transforming a display of an operator device to complete a set of fields displayed on the display with corresponding entries of a constructed first result.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11; 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marschner et al., U.S. Patent No. 10,733,198 (filed June 28, 2016; hereinafter Marschner) in view of Kapoor et al., U.S. Patent Application Publication No. 2016/0378811 (hereinafter Kapoor).

Regarding claim 1, Marschner teaches:
A system comprising: processor hardware and memory hardware coupled to the processor hardware, wherein the memory hardware stores: (Marschner claim 22: a computer processor; and a computer readable non-transitory storage medium storing instructions that cause the computer processor to perform steps)
a collected information database including a set of collected information for a first user, (Marschner FIG. 3, col. 8, lines 18-58: The dataset store 380 stores datasets and metadata describing the datasets; the data preprocessing system 100 presents a user interface to a user allowing the user to specify a source of dataset. The user interface may be presented to the user via the client application 210. The data preprocessing system 100 receives data for the dataset from the source and stores the dataset in the dataset store 380; see also relevant FIG. 10, col. 19, lines 11-23 showing "user_ID": As shown in FIG. 10, the composite attribute includes attributes names "votes", "user_id", "review_id" and so on)
an instructions database including a set of instructions for each information request type, and (Marschner FIG. 3, col. 8, lines 18-29: The transformation store 370 stores various types of transformations received from user via the client application 210; col. 9, lines 9-16: the transformation store 370 stores transformations using a text format)
instructions for execution by the processor hardware and (Marschner FIG. 2, col. 6, lines 40-50: The computer system includes a non-transitory storage medium storing instructions that perform the various steps described herein; see also Marschner claim 22)
wherein the instructions include, in response to receiving a first information request from an operator device: (Marschner FIG. 19, col. 24, line 66-col. 25, line 10: The user interface manager 310 further receives 1920 user selections of one or more attributes of the composite attribute from one or more values of the composite attribute based on the structural representation of the one or more values)
determining a first information request type based on the first information request; (Marschner FIG. 19, col. 25, lines 11-30: The nested data structure processor 230 determines the path of each selected attribute within the composite attribute. The path of an attribute identifies each nested attribute of the composite attribute that the system needs to traverse starting from the top level of the composite attribute to reach the selected attribute; see also relevant FIG. 15, col. 21, line 57-col. 22, line 18)
retrieving, from the collected information database, a first set of collected information; (Marschner FIG. 19, col. 24, lines 34-44: The user interface manager 310 sends 1910 for presentation a representation of the dataset via the client application 210. The dataset is assumed to include one or more composite attributes along with simple attributes)
selecting, from the instructions database, a first set of instructions corresponding to the first information request type; (Marschner FIG. 19, step 1940, col. 25, lines 11-30: The nested data structure processor 230 provides the expressions representing the paths of the selected attributes to the transformation recommendation module 350; The transformation execution engine 250 executes 1950 the generated transformations for a plurality of values of the composite attributes of the column to extract the selected attributes as new columns for the dataset; see relevant transformation store 370 of FIG. 3, col. 9, lines 9-16 showing instructions originating from an instructions database as required by the claims: the transformation store 370 stores transformations using a text format ... or using markup languages such as XML)
constructing a first result by executing each instruction of the first set of instructions… (Marschner col. 25, lines 21-30: The transformation execution engine 250 executes 1950 the generated transformations for a plurality of values of the composite attributes of the column)
…
transforming a display of the operator device to complete a set of fields displayed on the display with corresponding entries of the first result. (Marschner col. 15, line 35-col. 16, line 53; col. 15, lines 35-53: These transformations provide a transformed (or modified or cleaned up) version of the dataset that is easier for a data analysis system to process; col. 16, lines 47-53: The user interface manager 310 adds the selected new columns (or columns corresponding to any transformations explicitly selected) to the dataset; FIG. 6, step 670: Add transformations corresponding to selected new columns to script and update columns displayed)
This embodiment of Marschner does not expressly disclose executing each instruction of the first set of instructions to:
in response to a first instruction of the first set of instructions indicating a first entry is nested,
create the first entry as a nested entry within the first result including data of the first set of collected information identified in the first set of instructions as nested and
in response to the first instruction of the first set of instructions indicating the first entry is singular,
retrieve first data of the first set of collected information identified by the first instructions and add the first data to the first entry of the first result;
However, another embodiment of Marschner teaches, relevantly:
constructing a first result by executing each instruction of the first set of instructions to: in response to a first instruction of the first set of instructions indicating a first entry is nested, create the first entry as a nested entry within the first result including data of the first set of collected information identified in the first set of instructions as nested… (Marschner col. 7, lines 18-28: A composite attribute is also referred to herein as a nested attribute; FIGs. 5-6, col. 15, line 54-col. 16, line 12: The information describing the dataset includes information describing one or more simple attributes and one or more composite attributes. The data preprocessing system 100 receives a user selection of one or more attributes of the dataset; FIG. 6, step 640, col. 16, lines 13-27: If the attribute being extracted is a nested attribute, the data preprocessing system 100 generates a name for the new column based on all the attributes traversed to reach the attribute starting from the top level composite object [step 640 is relevant as it corresponds to step 1940 of FIG. 19]; see then FIG. 19, col. 25, lines 31-43 teaching this involving a "first result": The user interface manager 310 updates the dataset to include the new columns; FIG. 19, "update set of columns displayed"])
In this manner, Marschner further teaches:
…the first instruction of the first set of instructions indicating the first entry is singular, (Marschner FIG. 6, col. 15, line 54-col. 16, line 12: The information describing the dataset includes information describing one or more simple attributes and one or more composite attributes. The data preprocessing system 100 receives a user selection of one or more attributes of the dataset; FIG. 16, col. 23, lines 11-26: The simple attribute 1630 "By Appointment Only" can take true/false values; FIG. 16, col. 24, line 66-col. 25, line 10: the user may click on a textual representation of the name of an attribute to select the attribute. The user interface manager 310 may receive 1920 a plurality of user selections of attributes such that a first attribute is selected from a first cell value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the building of a transformation script based on user interactions as in FIG. 6 of Marschner with the development of a transformation script based on structural representation of composite attributes as in FIG. 19 of Marschner.
Motivation to do so would be to fortify the teachings of Marschner regarding analyzing a selected attribute and using it to determine and execute a transformation to update columns with the teachings in Marschner regarding taking selected attributes and, based on the type of attribute, determining applicable transformations to result in updated columns.
Marschner as modified does not expressly disclose:
retrieve first data of the first set of collected information identified by the first instructions and add the first data to the first entry of the first result; and
Marschner as modified does not expressly disclose doing so in response to an indication.
However, Kapoor teaches this by teaching the following:
in response to the first instruction of the first set of instructions indicating the first entry … retrieve first data of the first set of collected information identified by the first instructions and add the first data to the first entry of the first result; (Kapoor FIGs. 2-3, ¶ 0033: the user has highlighted 202 the first two columns (COL A and COL B) of an original table of data 104; a table of data is graphically presented with a mechanism to designate primary columns (operation 302); by highlighting the two columns of data ... the user creates a persistent primary designation for the first two columns 210A, 210B in this table (operation 304); FIGs. 4A-4C showing a summary table displayed on a mobile device, FIG. 5, ¶ 0034-0036, ¶ 0034: On the display, the summary table 106A is displayed based on the primary designation(s) and with any secondary, etc., or row aggregations nested (operation 506); FIG. 4B, ¶ 0035: The secondary information also includes row data 408 related to the selected second row of the primary columns also includes the second row data, from the original table, for the secondary columns)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data transformation of Marschner as modified involving the provision of data in additional or new columns with the ability to provided expanded and additional information based on selected or designated data as in Kapoor.
In addition, both of the references (Marschner and Kapoor) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as transformation and display of user-desired data.
Motivation to do so would be to allow improved construction of a desired first result (for display to a user or for storage in a data store) through both the retrieval and separation of interrelated composite attributes as in Marschner and the expansion of initial attributes as in Kapoor. Motivation to do so would also be to implement more efficient methods and interfaces for organizing and presenting a table of data as seen in Kapoor (¶ 0004).

Regarding claim 12,
A method comprising: in response to receiving a first information request from an operator device: (Marschner FIG. 19, col. 24, line 66-col. 25, line 10: The user interface manager 310 further receives 1920 user selections of one or more attributes of the composite attribute from one or more values of the composite attribute based on the structural representation of the one or more values)
determining a first information request type based on the first information request; (Marschner FIG. 19, col. 25, lines 11-30: The nested data structure processor 230 determines the path of each selected attribute within the composite attribute. The path of an attribute identifies each nested attribute of the composite attribute that the system needs to traverse starting from the top level of the composite attribute to reach the selected attribute; see also relevant FIG. 15, col. 21, line 57-col. 22, line 18)
retrieving, from a collected information database, a first set of collected information, (Marschner FIG. 19, col. 24, lines 34-44: The user interface manager 310 sends 1910 for presentation a representation of the dataset via the client application 210. The dataset is assumed to include one or more composite attributes along with simple attributes)
wherein the collected information database includes a set of collected information for a first user, (Marschner FIG. 3, col. 8, lines 18-58: The dataset store 380 stores datasets and metadata describing the datasets; the data preprocessing system 100 presents a user interface to a user allowing the user to specify a source of dataset. The user interface may be presented to the user via the client application 210. The data preprocessing system 100 receives data for the dataset from the source and stores the dataset in the dataset store 380; see also relevant FIG. 10, col. 19, lines 11-23 showing "user_ID": As shown in FIG. 10, the composite attribute includes attributes names "votes", "user_id", "review_id" and so on)
selecting, from an instructions database, a first set of instructions corresponding to the first information request type, (Marschner FIG. 19, step 1940, col. 25, lines 11-30: The nested data structure processor 230 provides the expressions representing the paths of the selected attributes to the transformation recommendation module 350; The transformation execution engine 250 executes 1950 the generated transformations for a plurality of values of the composite attributes of the column to extract the selected attributes as new columns for the dataset; see relevant transformation store 370 of FIG. 3, col. 9, lines 9-16 showing instructions originating from an instructions database as required by the claims: the transformation store 370 stores transformations using a text format ... or using markup languages such as XML)
wherein the instructions database includes a set of instructions for each information request type; (Marschner FIG. 3, col. 8, lines 18-29: The transformation store 370 stores various types of transformations received from user via the client application 210; col. 9, lines 9-16: the transformation store 370 stores transformations using a text format)
constructing a first result by executing each instruction of the first set of instructions… (Marschner col. 25, lines 21-30: The transformation execution engine 250 executes 1950 the generated transformations for a plurality of values of the composite attributes of the column)
…
transforming a display of the operator device to complete a set of fields displayed on the display with corresponding entries of the first result. (Marschner col. 15, line 35-col. 16, line 53; col. 15, lines 35-53: These transformations provide a transformed (or modified or cleaned up) version of the dataset that is easier for a data analysis system to process; col. 16, lines 47-53: The user interface manager 310 adds the selected new columns (or columns corresponding to any transformations explicitly selected) to the dataset; FIG. 6, step 670: Add transformations corresponding to selected new columns to script and update columns displayed)
This embodiment of Marschner does not expressly disclose executing each instruction of the first set of instructions to:
in response to a first instruction of the first set of instructions indicating a first entry is nested,
create the first entry as a nested entry within the first result including data of the first set of collected information identified in the first set of instructions as nested and
in response to the first instruction of the first set of instructions indicating the first entry is singular,
retrieve first data of the first set of collected information identified by the first instruction and add the first data to the first entry of the first result;
However, another embodiment of Marschner teaches, relevantly:
constructing a first result by executing each instruction of the first set of instructions to: in response to a first instruction of the first set of instructions indicating a first entry is nested, create the first entry as a nested entry within the first result including data of the first set of collected information identified in the first set of instructions as nested… (Marschner col. 7, lines 18-28: A composite attribute is also referred to herein as a nested attribute; FIGs. 5-6, col. 15, line 54-col. 16, line 12: The information describing the dataset includes information describing one or more simple attributes and one or more composite attributes. The data preprocessing system 100 receives a user selection of one or more attributes of the dataset; FIG. 6, step 640, col. 16, lines 13-27: If the attribute being extracted is a nested attribute, the data preprocessing system 100 generates a name for the new column based on all the attributes traversed to reach the attribute starting from the top level composite object [step 640 is relevant as it corresponds to step 1940 of FIG. 19]; see then FIG. 19, col. 25, lines 31-43 teaching this involving a "first result": The user interface manager 310 updates the dataset to include the new columns; FIG. 19, "update set of columns displayed"])
In this manner, Marschner further teaches:
…the first instruction of the first set of instructions indicating the first entry is singular, (Marschner FIG. 6, col. 15, line 54-col. 16, line 12: The information describing the dataset includes information describing one or more simple attributes and one or more composite attributes. The data preprocessing system 100 receives a user selection of one or more attributes of the dataset; FIG. 16, col. 23, lines 11-26: The simple attribute 1630 "By Appointment Only" can take true/false values; FIG. 16, col. 24, line 66-col. 25, line 10: the user may click on a textual representation of the name of an attribute to select the attribute. The user interface manager 310 may receive 1920 a plurality of user selections of attributes such that a first attribute is selected from a first cell value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the building of a transformation script based on user interactions as in FIG. 6 of Marschner with the development of a transformation script based on structural representation of composite attributes as in FIG. 19 of Marschner.
Motivation to do so would be to fortify the teachings of Marschner regarding analyzing a selected attribute and using it to determine and execute a transformation to update columns with the teachings in Marschner regarding taking selected attributes and, based on the type of attribute, determining applicable transformations to result in updated columns.
Marschner as modified does not expressly disclose:
retrieve first data of the first set of collected information identified by the first instruction and add the first data to the first entry of the first result; and
Marschner as modified does not expressly disclose doing so in response to an indication.
However, Kapoor teaches this by teaching the following:
in response to the first instruction of the first set of instructions indicating the first entry … retrieve first data of the first set of collected information identified by the first instruction and add the first data to the first entry of the first result; (Kapoor FIGs. 2-3, ¶ 0033: the user has highlighted 202 the first two columns (COL A and COL B) of an original table of data 104; a table of data is graphically presented with a mechanism to designate primary columns (operation 302); by highlighting the two columns of data ... the user creates a persistent primary designation for the first two columns 210A, 210B in this table (operation 304); FIGs. 4A-4C showing a summary table displayed on a mobile device, FIG. 5, ¶ 0034-0036, ¶ 0034: On the display, the summary table 106A is displayed based on the primary designation(s) and with any secondary, etc., or row aggregations nested (operation 506); FIG. 4B, ¶ 0035: The secondary information also includes row data 408 related to the selected second row of the primary columns also includes the second row data, from the original table, for the secondary columns) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the data transformation of Marschner as modified involving the provision of data in additional or new columns with the ability to provide expanded and additional information based on selected or designated data as in Kapoor.
In addition, both of the references (Marschner and Kapoor) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as transformation and display of user-desired data.
Motivation to do so would be to allow improved construction of a desired first result (for display to a user or for storage in a data store) through both the retrieval and separation of interrelated composite attributes as in Marschner and the expansion of initial attributes as in Kapoor. Motivation to do so would also be to implement more efficient methods and interfaces for organizing and presenting a table of data as seen in Kapoor (¶ 0004).



Regarding claims 6 and 17, Marschner in view of Kapoor teaches all the features with respect to claims 1 and 12 above including:
wherein the collected information database is a remote database… (Marschner FIG. 5, col. 13, lines 57-67: The information identifying the dataset may be an address of a file stored locally on the data preprocessing system 100, a URI (uniform resource identifier) of a file on a remote system, a file on an external storage attached to the data preprocessing system, and so on)
…and stores a plurality of sets of collected information extracted from forms submitted by users. (Kapoor ¶ 0005: accessing a table of data from the at least one data storage where the table of data is organized as a plurality of rows and a plurality of columns including a first column and a second column; ¶ 0026: In FIG. 1, a user at a desktop computer 102 creates a table 104 (original table) with a number of cells of data arranged in rows and columns. The table of data may be a spreadsheet in an accounting program, a table in a word processing program, or any number of different possible ways to create and present a table of data) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the remote database of Marschner as modified with the accessing of various types of table data as in Kapoor.
Motivation to do so would be to improve the functioning of the remote database and other similar storage techniques as seen in Marschner as modified with the various programs or data table types of Kapoor.

Regarding claims 7 and 18, Marschner in view of Kapoor teaches all the features with respect to claims 1 and 12 above including:
wherein the first information request is received from the operator device in response to the operator device initiating a process for the first user. (Marschner FIG. 19, col. 24, line 34-col. 25, line 10: The user interface manager 310 sends 1910 for presentation a representation of the dataset via the client application 210. The dataset is assumed to include one or more composite attributes along with simple attributes; The user interface manager 310 further receives 1920 user selections of one or more attributes of the composite attribute)

Regarding claims 8 and 19, Marschner in view of Kapoor teaches all the features with respect to claims 1 and 12 above including:
wherein the first result includes a number of entries corresponding to a number of instructions included in the first set of instructions. (Marschner FIGs. 2-3, col. 9, lines 50-67: The transformation execution engine 250 includes instructions to execute various operators associated with the transformations. Examples of operators (or transformations based on the operators) include … splitting a column based on a separator into multiple columns ... extracting an attribute within a composite attribute as a new column of the dataset, and so on [Marschner teaches an instruction or an operator resulting in a new column is interpreted as a new entry per instruction, relevant to the claimed entries corresponding to instructions])

Regarding claims 9 and 20, Marschner in view of Kapoor teaches all the features with respect to claims 1 and 12 above including:
wherein the first set of collected information corresponds to the first information request type. (Marschner FIG. 19, steps 1940-1950: extracting selected attributes; col. 25, lines 11-30: The path of an attribute identifies each nested attribute of the composite attribute that the system needs to traverse starting from the top level of the composite attribute to reach the selected attribute; the nested data structure processor 230 determines an expression representing the path of each selected attribute. The expression may be based on syntax of a standard programming language or a proprietary syntax)

Regarding claim 10, Marschner in view of Kapoor teaches all the features with respect to claim 1 above including:
wherein each entry of the first result corresponds to a field of the set of fields displayed on the display. (Kapoor FIGs. 4A-4C, ¶ 0035: FIG. 4B illustrates the summary table 106B after the second row 402 has been selected by the user; the secondary information includes the headings 406 (Heading C and Heading D) for the secondary columns (212A, 212B). The secondary information also includes row data 408 related to the selected second row of the primary columns)

Regarding claim 11, Marschner in view of Kapoor teaches all the features with respect to claim 1 above including:
wherein the instructions include storing the first result in a result database. (Marschner FIG. 3, col. 8, lines 45-58: The dataset store 380 stores datasets and metadata describing the datasets; FIG. 6, col. 16, lines 47-53: The user interface manager 310 adds the selected new columns (or columns corresponding to any transformations explicitly selected) to the dataset; FIG. 19, col. 25, lines 31-43: The user views the data of the generated column to decide whether the user wants to keep the new column in the transformed dataset or not; The user interface manager 310 updates the dataset to include the new columns)






Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Marschner in view of Kapoor in further view of Zhuang et al., U.S. Patent Application Publication No. 2019/0171670 (hereinafter Zhuang).

Regarding claims 2 and 13, Marschner in view of Kapoor teaches all the features with respect to claims 1 and 12 above but does not expressly disclose:
wherein an indication that the first entry is nested includes the first instruction being a nested set of instructions.
However, Zhuang teaches:
wherein an indication that the first entry is nested includes the first instruction being a nested set of instructions. (Zhuang ¶ 0045: the transforming includes transforming the token via a plurality of nested token transformation functions; FIG. 5, ¶ 0221-0222: The UDFs can be nested; the VALUES function in the loading job 200 can allow arbitrarily-nested UDFs to transform tokens; p10, Table 10-2, ¶ 0248-0249: a chain of UDFs can be encoded in a nested manner; the loading statement in lines 4-5 of Table 3 can be interpreted into the encoded vertex loading statement in Table 10-2. The encoded loading statement shows a plurality of levels of UDFs; As shown in Table 10-2, a first UD gsql concat can concatenate "usa " literal with $"title" token. Result of the concatenation can be concatenated with "2015_" prefix, result of which can be concatenated with "movie_" prefix. The final result can be stored as value of the attribute "title" of the vertex type "movie")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the transformation of nested and composite attributes in Marschner as modified with the nested transformation commands of Zhuang.
In addition, both of the references (Marschner as modified and Zhuang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data transformation.
Motivation to do so would be to improve the functioning of the nested/composite attributes within Marschner as modified and their related and derivable data with Zhuang outputting a concatenated result based on nested commands. Motivation to do so would also be to improve the functioning of the transformation scripts 240 of Marschner as modified with the predefined or custom-defined transformation functions of Zhuang (¶ 0221-0223).

Regarding claims 3 and 14, Marschner in view of Kapoor in further view of Zhuang teaches all the features with respect to claims 2 and 13 above including:
wherein: each nested instruction of the nested set of instructions is executed prior to executing a subsequent instruction of the first set of instructions and the subsequent instruction is listed after the nested set of instructions. (Zhuang ¶ 0258: During loading, the loading engine 240 can invoke the reader 241 to traverse line by line in the source data 220. For each line, the reader 241 can be instructed by, and/or can consult, the loading plan 230 for schema mapping, and/or can dynamically loading UDFs from the library 250; see also FIG. 6 referring to a loading plan comprising vertex type configuration, edge type configuration, then global settings, in that order; Zhuang p10, Table 10-2 refers to VertexTypeConfigs in ¶ 0248-0249: When the loading plan 230 has the tree structure, a chain of UDFs can be encoded in a nested manner; the tree structure can be recursive [Zhuang thus teaches nested commands in the form of vertex type configuration within a loading plan, which are followed by subsequent commands in the form of edge type configuration and/or global settings within the same loading plan])

Regarding claims 4 and 15, Marschner in view of Kapoor in further view of Zhuang teaches all the features with respect to claims 2 and 13 above including:
wherein the nested entry includes a plurality of entries identified as corresponding to the nested entry in corresponding nested instructions of the nested set of instructions. (Zhuang ¶ 0045: the transforming includes transforming the token via a plurality of nested token transformation functions; FIG. 5, ¶ 0221-0222: The UDFs can be nested; the VALUES function in the loading job 200 can allow arbitrarily-nested UDFs to transform tokens; p10, Table 10-2, ¶ 0248-0249: a chain of UDFs can be encoded in a nested manner; the loading statement in lines 4-5 of Table 3 can be interpreted into the encoded vertex loading statement in Table 10-2. The encoded loading statement shows a plurality of levels of UDFs; As shown in Table 10-2, a first UD gsql concat can concatenate "usa " literal with $"title" token. Result of the concatenation can be concatenated with "2015_" prefix, result of which can be concatenated with "movie_" prefix. The final result can be stored as value of the attribute "title" of the vertex type "movie")

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marschner in view of Kapoor in further view of Colley et al., U.S. Patent Application Publication No. 2021/0090694 (filed October 18, 2019; hereinafter Colley).

Regarding claims 5 and 16, Marschner in view of Kapoor teaches all the features with respect to claims 1 and 12 above but does not expressly disclose:
wherein the first information request type indicates a form number and a version number.
However, Colley teaches:
wherein the first information request type indicates a form number… (Colley ¶ 1500: a document classifier may process the OCR output of the electronic document capture to recognize document identifiers which are linked to features of the document stored in a predefined model for each document. Predefined models may also be referred to as predetermined models. Document identifiers may include Form numbers (such as Form CA217b, Patient Report Rev 0.17, AB12937, etc.) indicating a specific version of a document which provides key health information in each of the respective document's features; relevant is Colley ¶ 1334: the user can choose which of the data fields and/or nested elements of the data fields to present or not present in the template)
…and a version number. (Colley FIGs. 125-126, ¶ 1345-1347: a user can save the new valueset, which can prompt system 3200 to assign a new valueset ID, set the version to 0.0.0 (or as appropriate based on major/minor version changes))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the selected attributes of presented data being used to determine applicable transformations as in Marschner as modified with the use of document identifiers and versions in Colley.
In addition, both of the references (Marschner as modified and Colley) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as data classification and also nested data elements (see Colley ¶ 1334).
Motivation to do so would be to improve the functioning of the data attribute analysis and subsequent determination of the appropriate transformation in Marschner as modified with the document classifier and document identifier linkage shown in Colley. Motivation to do so would also be to improve the addition of data columns in Marschner as modified with the addition of data rows in Colley (¶ 1345).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        April 26, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164